         Case 6:20-bk-01801-KSJ            Doc 23-1   Filed 03/31/20     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                                       Case No. 6:20-bk-01801-KSJCPM

In re:                                                 Chapter: 11

Must Cure Obesity

Debtor.
________________________________________/


  VERIFIED STATEMENT PURSUANT TO RULE 2014 OF THE FEDERAL
      RULES OF BANKRUPTCY PROCEDURE IN SUPPORT OF THE
     APPLICATION OF MUST CURE OBESITY TO EMPLOY AMBER
 ROBINSON AND ROBINSON LAW OFFICE PLLC AS DEBTOR’S COUNSEL

         I, Amber Robinson, in accordance with F.R.B.P. 2014, make the following

verified statements in support of the Application of Must Cure Obesity (“Debtor”) to

Employ Amber Robinson and the law firm of Robinson Law Office PLLC, as a

Debtor’s Counsel (“Application”):

    1. I am the sole attorney member of Robinson Law Office PLLC, and have been

         admitted to practice in this Court.

    2. Law Firm was retained by the Debtor on or about January 28, 2020 and has not

         received any preferential payments as defined in 11 U.S.C. § 547.

    3. Law Firm is not a creditor of the Debtor.

    4. Law Firm has represented the Debtor in preparation and filing of the voluntary

         petition under Chapter 11 of the United States Bankruptcy Code, and preparation of

         related initial pleadings in this case.

    5. To the best of Debtor’s knowledge, Law Firm has no connection with the




                                                                                              1
       Case 6:20-bk-01801-KSJ            Doc 23-1      Filed 03/31/20       Page 2 of 3


creditors, any other party-in-interest, their respective attorneys and accountants.
6. Law Firm does represent the individual interests of Don Juravin, the principal, in his

Fifth District Court of Appeal case, Juravin v. DCS Real Estate, Appeal Case No.
5D19-3560, Lower Court Case No. 2017-CA-0667, and the principal and his wife Anna
Juravin in the Lake County, Florida Fifth Circuit Court case, Bella Collina Property
Owners Association, Inc. v. Don Juravin and Anna Juravin, CAse No. 2017-CA-000878.

7. Law Firm also represents the principal's wife Anna Juravin, a third party, in the

principal's individual bankruptcy in the Middle District of Florida, Orlando Division, In re
Don Juravin, Case No. 6-18-bk-06921-KSJ.

8. Law Firm does not represent, nor has it in the past, any other individual interests of the

principal or those of any former officer, director, member or shareholder of the Debtor.

9. Law Firm, as counsel for Debtor-In-Possession in this case, does not believe it holds any

interest adverse to the Debtor’s estate, and it believes it is a “disinterested person” as

defined within 11 U.S.C. § 101(14).

10. Law Firm has no connection with the United States Trustee’s Office or any person

employed at the United States Trustee’s Office.

11. The factual statements set forth in this verified statement have been made based on (1) a

personal review by me of the list of creditors of the Debtor, and (2) a computer search of

Law Firm’s client list. These efforts did not reveal any conflicts.

        I verify, under penalty of perjury, that the foregoing is true and correct to the best of

my knowledge, information, and belief.

Respectfully submitted,                        DATED AND EXECUTED this 30th day of March 2020.

_______________________________________________
Amber Robinson
FL Bar No 0107215
Robinson Law Office PLLC
695 Central Ave Ste. 264
St. Petersburg, FL 33701
arobinson@arobinsonlawfirm.com
8136132400 (phone)
7273621979 (fax)
Counsel for Debtor
                                                                                                    2
      Case 6:20-bk-01801-KSJ            Doc 23-1   Filed 03/31/20   Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing application was

served via CM/ECF and U.S. Mail, on all parties listed on the service list, this 31st day

of March 2020.



Respectfully submitted,


_______________________________________________

Amber Robinson
Robinson Law Office PLLC
695 Central Ave Ste. 264
St. Petersburg, FL 33701
arobinson@arobinsonlawfirm.com
8136132400 (phone)
7273621979 (fax)
Counsel for Debtor




                                                                                       3
